COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
 AMERICAN SURETY CO.                                             No. 08-15-00260-CV
 (AGENT ANTONIO MUNOZ, JR.,                      §
 D/B/A BORDERLAND BAIL BONDS),                                       Appeal from
                                                 §
                        Appellant,                               243rd District Court
                                                 §
 v.                                                            of El Paso County, Texas
                                                 §
 THE STATE OF TEXAS,                                            (TC # 2015DBF0007)
                                                 §
                        Appellee.

                                        JUDGMENT

       The Court has considered this cause on the joint motion to vacate the trial court’s final

order on judgment nisi and render judgment in accordance with the terms of the settlement

agreement and concludes the motion should be granted, in accordance with the opinion of this

Court. We therefore render judgment against Appellant, American Surety Co. (Agent Antonio

Munoz, Jr., d/b/a Borderland Bail Bonds) in the total amount of $522.79, which includes court

costs in the amount of $365.00, interest on the bond in the amount of $35.07, attorney’s fees in

the amount of $114.38, and staff time in the amount of $8.34. We further order Appellant to pay

all costs of this appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.